Citation Nr: 0811433	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  00-19 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an extension of the basic period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code (Montgomery GI Bill), beyond the delimiting date of 
April 1, 1999.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to September 1979 and from November 1982 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2000 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  

In March 2005, the Board denied entitlement to an extension 
of the basic period of eligibility for receiving educational 
assistance benefits under the provisions of Chapter 30, Title 
38, United States Code (Montgomery GI Bill), beyond the 
delimiting date of April 1, 1999.  The veteran subsequently 
appealed to the Court of Appeals for Veterans Claims (Court).  
In a May 2005 Joint Motion for Remand, which was granted by 
Order of the Court in May 2005, the parties (the Secretary of 
VA and the veteran) determined that a remand was warranted.  
The veteran's claim was again denied in a March 2006 Board 
decision, and again, the veteran appealed to the Court.  In a 
September 2007 Joint Motion for Remand, which was granted by 
Order of the Court in September 2007, the parties (the 
Secretary of VA and the veteran) determined that a remand was 
warranted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2003, the veteran testified before a Veterans Law 
Judge that is no longer at the Board.  The veteran was 
therefore sent a letter in February 2008 informing him of 
this fact and inquiring as to whether he desired another 
hearing, as required by law.  He responded in March 2008 that 
he desired a new videoconference hearing before a Veterans 
Law Judge.  As such hearing has not yet been conducted, this 
matter should be REMANDED to schedule the veteran for a 
videoconference hearing.  See 38 C.F.R. §§ 20.703, 20.704, 
20.1304(a) (2007).


Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing per his March 2008 request.  
Appropriate notification should be given 
to the appellant and his representative, 
and such notification should be documented 
and associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



